UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1968


MICHAEL D. WEBB, a/k/a Major Mike Webb, d/b/a Major Mike Webb for U.S.
Congress, d/b/a/ Friends for Mike Webb,

                    Petitioner - Appellant,

             v.

RALPH S. NORTHAM, in official and individual capacity; STATE BOARD OF
ELECTIONS; MARK HERRING, in official and individual capacity; COUNTY OF
ARLINGTON,

                    Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00497-MHL)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael David Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael D. Webb appeals the district court’s order dismissing his amended civil

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Webb

v. Northam, No. 3:20-cv-00497 (E.D. Va. Aug. 25, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2